Citation Nr: 1016653	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for proteinuria, 
claimed as secondary to service-connected diabetes mellitus 
Type II, with early diabetic retinopathy (proteinuria).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
injury.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knees 
arthritis.

6.  Entitlement to service connection for bilateral legs 
arthritis, including due to herbicide exposure.  

7.  Entitlement to service connection for bilateral hands 
arthritis, including due to herbicide exposure.  

8.  Entitlement to service connection for chronic fatigue 
syndrome, including due to herbicide exposure.  

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for cholesterol.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for gout.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from 
September 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from August 2006, November 2006, and April 2009 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

The August 2006 decision granted the Veteran's claim for 
service connection for bilateral hearing loss and assigned an 
initial 0 percent (i.e., noncompensable) rating, effective 
from August 23, 2004, the date of receipt of his claim.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating following the grant of service connection, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO in December 2009; a transcript of the 
hearing is associated with the claims file.  

The issue of entitlement to a higher initial rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On December 3, 2009, at the Veteran's Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran, through his 
authorized representative, requesting a withdrawal of his 
appeal with regard to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for bilateral knees arthritis, 
cholesterol, hypertension, gout; and entitlement to service 
connection for bilateral legs arthritis, bilateral hands 
arthritis, and chronic fatigue syndrome.

2.  It is as likely as not the Veteran developed tinnitus as 
a result of noise exposure during his military service, 
similar to his already service-connected bilateral hearing 
loss, based on the probative medical and other competent 
evidence of record.

3.  With respect to the right knee injury, the additional 
evidence received since the unappealed August 2008 Board 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating it.

5.  With respect to proteinuria, the additional evidence 
received since the unappealed December 2005 rating decision 
is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal regarding the issues of 
bilateral knees arthritis, bilateral legs arthritis, 
bilateral hands arthritis, chronic fatigue syndrome, 
cholesterol, hypertension, and gout have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The August 2008 Board decision is final with respect to 
the claim for a right knee injury.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1104 (2009).  

4.  New and material evidence has not been received since 
that August 2008 decision to reopen the claim for service 
connection for a right knee injury.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  The December 2005 rating decision is final with respect 
to the claim for proteinuria.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

6.  New and material evidence has not been received since 
that December 2005 decision to reopen the claim for service 
connection for proteinuria.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn from Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  On December 3, 2009, at the Veteran's Travel Board 
hearing, the Veteran withdrew his appeal regarding the issues 
of whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
bilateral knees arthritis, cholesterol, hypertension, gout; 
and entitlement to service connection for arthritis of the 
bilateral legs and hands, as well as for chronic fatigue 
syndrome.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed.



II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant service connection for 
tinnitus herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the VCAA and the implementing regulations with respect 
to such claim. 

Relevant to the remaining issues decided herein, letters 
satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2006, September 2007, January 2008, February 2008, August 
2008, and January 2009.  These letters informed him of the 
evidence required to substantiate his claims, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  These letters also complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claims.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO readjudicated the Veteran's claims in the September 
2009 SOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  

In addition, with regard to new and material evidence - the 
threshold preliminary requirement for reopening the claims 
for a right knee injury and proteinuria, the August 2008 and 
January 2009 VCAA notice letters, respectively, are compliant 
with Kent, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records and arranged for a VA genitourinary compensation 
examination in March 2009.  Additionally, the Veteran has 
personally submitted private treatment records.  Therefore, 
the Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  

The duty to provide a VA examination and opinion only applies 
to a claim to reopen a finally adjudicated decision if new 
and material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is 
no new and material evidence to reopen the claims for a right 
knee injury and proteinuria.  Hence, there is no requirement 
to have the Veteran examined for a medical nexus opinion 
unless and until he first satisfies this preliminary 
requirement of presenting new and material evidence to reopen 
his claim.  In any case, as mentioned, a VA genitourinary 
compensation examination was provided in March 2009, which 
opined that his proteinuria is due to his nonservice-
connected hypertension and already service-connected 
diabetes, but is not an underlying disease that can be 
separately service-connected.  The Board is therefore 
satisfied that the RO has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.  

III.  Analysis-Entitlement to Service Connection for 
Tinnitus

The Veteran contends he currently suffers from ringing in his 
ears, which he states is directly related to in-service noise 
exposure.  He testified that he experienced ringing in the 
ears in Vietnam, which he attributes to exposure to loud 
noise from duty in the artillery battery, such as from 105mm 
Howitzer guns.  He also asserts that the ringing in his ears 
impairs his ability to sleep.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  To establish entitlement to service connection, there 
must be:  (1) a medical diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  

Here, there is conflicting evidence regarding whether the 
Veteran currently has tinnitus.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Indeed, the June 2006 VA audiological examination 
recorded that he apparently experiences ringing in his ears 
only when his hearing is tested, but otherwise does not 
notice ear noise.  

In contrast, in his March 2008 substantive appeal (VA Form 
9), he clarified that he misunderstood what the examiner was 
asking him, asserting instead that his tinnitus is "constant 
daily."  He also testified at his Board hearing that he 
regularly experiences severe ringing in his ears.  Finally, 
an August 2009 occupational medical record assessment 
diagnosed the Veteran with tinnitus, providing further 
competent evidence supporting the notion of a current 
tinnitus disability.  So, there is evidence both in favor and 
against of his claim that he has a current tinnitus 
disability.

There is also the important issue of whether this claimed 
tinnitus condition is attributable to his military service - 
and, in particular, to the noise exposure, i.e., acoustic 
trauma, that he asserts.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
there is no medical opinion of record that specifically 
comments on the etiology of his tinnitus.  The June 2006 VA 
examiner declined to remark on potential etiology to military 
service because, as mentioned, the Veteran apparently denied 
tinnitus, except when tested.

The Board has considered the Veteran's own statements that he 
first noticed ringing in his ears during his period of active 
military service.  In Barr v. Nicholson, 21 Vet. App. 303, 
305 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Id.  Since tinnitus is a disease that, by its very nature, is 
based on purely subjective complaints (the Veteran's 
perception that he has ringing in his ears), the Board may 
accept his lay statements concerning the date of onset of his 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (indicating lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when:  
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg); (2) the layperson is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  

Equally, if not more important, the Board emphasizes that the 
Veteran is already service-connected for his bilateral 
hearing loss due to the same source of in-service acoustic 
trauma.  The Board is aware that hearing loss and tinnitus 
are separate disabilities; however, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  In other words, 
although the STRs fail to show that the Veteran complained or 
sought treatment for tinnitus during this period of his 
military service, the fact that he developed a bilateral 
hearing loss disability from that period of service confirms 
that he experienced acoustic trauma during that period of 
service of the type and intensity level sufficient to have 
also caused tinnitus.  Therefore, there is highly probative 
evidence in support of his claim for service connection for 
tinnitus because it is predicated on the same basis as his 
hearing loss, which, as mentioned, has already been service-
connected.

To that end, the June 2006 VA examination related the 
Veteran's bilateral hearing loss to his history as a gunner 
in an artillery unit.  Indeed, the RO appeared to concede his 
assertion of in-service acoustic trauma by granting service 
connection for his hearing loss.  Therefore, the Board does 
not dispute that the Veteran developed a bilateral hearing 
loss disability due to noise exposure in service.  As such, 
the Board finds credible his statements relating his tinnitus 
to acoustic trauma from service, especially since his 
tinnitus claim is predicated on the same precipitating 
factor.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

VA already has conceded the Veteran engaged in combat in its 
April 2009 grant of service connection for PTSD, based on 
indications of combat in his SPRs.  Concerning this, if an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
"Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  These provisions do not establish a 
presumption of service connection, but ease or lessen the 
combat Veteran's burden of proof for demonstrating the 
occurrence of some in-service incident to which the current 
disability may relate.  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Given that the 
Veteran alleges acoustic trauma from "direct live fire 
combat with the enemy" led to his tinnitus, his combat 
status lessens his burden in this regard.  See March 2008 
statement.

Therefore, the Board finds the Veteran's reported history of 
in-service military acoustic trauma credible for his tinnitus 
claim.  Since the evidence indicates this current disorder 
was directly incurred during his military service due to 
exposure to acoustic trauma, his tinnitus may be service-
connected, even though it was initially diagnosed after 
discharge.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For these reasons, the medical and lay evidence concerning 
the determinative issue of whether the Veteran's tinnitus - 
like his already service-connected bilateral hearing loss, is 
related to noise exposure coincident with his military 
service is at least in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In these situations he 
is given the benefit of the doubt.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, resolving all reasonable doubt in his favor 
concerning the origin of his tinnitus, the Board finds that 
service connection is warranted for this disorder.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  

IV.  Analysis-Petitions to Reopen Claims for Service 
Connection 
for Right Knee Injury and Proteinuria

In September 2007 and December 2008, the Veteran petitioned 
to reopen his previously denied service connection claims for 
a right knee injury and proteinuria, respectively.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or 
injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen these previously denied claims.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen these 
claims before proceeding to readjudicate the underlying 
merits of the claims.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108.  According to VA regulations, "new" 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See also 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

A.  Right Knee Injury

The RO denied service connection for bilateral knee injuries 
in a May 2005 rating decision.  The Veteran proceeded to 
appeal that claim to the Board.  In an August 2008 decision, 
the Board also denied the claim for service connection for a 
bilateral knee disorder.  The Veteran contended that during 
service in the Vietnam War, while operating a 105mm Holinger 
gun, he fell down on his knees and hit a metal plate, which 
resulted in swelling.  The Veteran asserted that he had a 
current knee disorder attributable to service.  The July 1967 
entrance examiner noted that the Veteran had occasional mild 
swollen right knee.  However, the Board denied the 
possibility of in-service aggravation, concluding clear and 
unmistakable, competent medical evidence that any preexisting 
right knee disorder did not increase in severity during 
service.  Specifically, the decision cited to his 
unremarkable April 1969 separation examination.  

The Board further denied the possibility of in-service 
incurrence, finding that STRs do not document the fall and 
injury reported by the Veteran.  Moreover, any in-service 
injury was deemed acute and transitory and resolved by 
separation.  Indeed, the Board emphasized there was no 
evidence of complaint, treatment, or diagnosis during service 
for any knee problems, or findings of arthritis within one 
year of service for any bilateral knee disorder.  
Furthermore, there was no evidence of nexus between service 
and a current disability, first diagnosed many years after 
service.  The Board acknowledged that he did have competent 
evidence of a current disability, including arthritis of the 
knees, with complaints of right knee pain and crepitus.  The 
Veteran did not timely appeal the Board's decision to the 
Veterans Court.  As such, the Board's decision subsumed the 
prior RO decision denying the service connection claim for a 
bilateral knee disorder and became the final and binding 
denial of this claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2009).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
August 2008 Board decision.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (indicating the evidence to be considered in 
making this new and material determination is that added to 
the record since the last final denial on any basis, 
so irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

The evidence at the time of the final August 2008 rating 
decision consisted of STRs, VA and private treatment records, 
and personal statements.  The evidence that must be 
considered in determining whether there is a basis for 
reopening the Veteran's claim is evidence that has been added 
to the record since the final August 2008 Board decision.  
The Veteran has since submitted VA and private treatment 
records, and personal statements, none of which are material 
to the central issue in this case.  In fact, the Veteran has 
failed to submit any additional medical records since the 
August 2008 decision that are even pertinent to his 
previously denied claim for a right knee injury.

The Board emphasizes that there is still no evidence 
submitted that would establish service connection.  
Specifically, while the Veteran has a current diagnosis of a 
right knee disorder and has submitted his competent 
statements regarding an in-service injury, there is still no 
nexus between his current right knee disorder and his 
military service.  In this regard, the Veteran asserted at 
his Board hearing that he has real pain in his right knee 
when there is rainy and cloudy weather, and that his pain has 
bothered him since Vietnam service.  His personal statements 
as to in-service right knee injury and relation of any 
current right knee disability to service have essentially 
been repetitive.  Without any other evidence to substantiate 
his allegations, they are simply insufficient to qualify as 
new and material evidence to reopen the claim or raise any 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the prior Board 
decision, they are nonetheless immaterial to the central 
issues.  As mentioned, there is no additional medical 
evidence submitted  by the Veteran pertinent to his right 
knee.  Indeed, the Veteran has submitted no new evidence that 
addresses the missing elements of a service connection claim 
here, i.e., evidence of a nexus to service.  As such, none of 
the additional medical records raises any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  So, the evidence is not material, in that it does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.  

In sum, none of the additional evidence since the prior final 
August 2008 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Proteinuria

The December 2005 rating decision initially denied the 
Veteran's claim for service connection for proteinuria.  The 
Veteran submitted private treatment records, dated in 
February 1997 and March 1997, which noted diagnoses and 
history of proteinuria.  The RO denied his claim on a 
presumptive service connection theory for herbicide exposure 
in the Vietnam War because proteinuria was not (nor still is) 
one of the eligible listed diseases.  More importantly, the 
RO denied his claim on a direct service connection theory as 
well.  The RO found proteinuria was merely a laboratory 
finding, which was unsupported by an underlying disease or 
injury for which service connection may be established.  As 
such, proteinuria was not a disability for which compensation 
is payable.  The RO notified him of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that 
December 2005 decision.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis, 
so irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

The evidence at the time of this final December 2005 rating 
decision consisted of STRs, private treatment records, and 
personal statements.  The evidence that must be considered in 
determining whether there is a basis for reopening the 
Veteran's claim is evidence that has been added to the record 
since the final December 2005 rating decision.  The Veteran 
has since submitted VA and private treatment records, 
personal statements, and there are now also VA compensation 
examination reports, dated in November 2006 and March 2009, 
for consideration by the Board.  

The November 2006 VA diabetes examination diagnosed the 
Veteran with Type II diabetes mellitus, early diabetic 
nephropathy manifested by urine microalbumin of 643, with 
normal up to 30 also 1+ urine protein on screening.  The 
Board takes special note that the RO subsequently (in a 
November 2006 rating decision) granted the Veteran's claim 
for diabetes mellitus Type II, with early diabetic 
nephropathy associated with herbicide exposure, assigned at 
20 percent disabling rating, effective from June 5, 2006.  

A February 2008 VA treatment record notes that the Veteran 
has too much protein in his blood.  His December 2008 
petition to reopen his previously denied claim for 
proteinuria stated that he has "protein in [his] urine from 
diabetes."  The March 2009 VA genitourinary examiner opined 
that his "proteinuria [is] most likely due to a combination 
of hypertension and diabetes."  

However, none of these additional records are material to the 
central issue in this case.  Importantly, the March 2009 VA 
examination report suggests that proteinuria is a 
manifestation of underlying diagnoses of hypertension and 
diabetes.  However, he is not service-connected for 
hypertension.  Additionally, while the Veteran is service-
connected for diabetes mellitus, the Board emphasizes that 
there is still no evidence of a diagnosis for an underlying 
disorder for his proteinuria findings, which would separately 
entitle him to service connection.  The additional evidence 
received since the last final denial simply fails to 
establish that the Veteran now has an underlying diagnosis 
for laboratory test results of proteinuria.  Without more, 
the additional evidence is insufficient to qualify as new and 
material evidence to reopen the claim or raise any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the prior rating 
decisions, respectively, they are nonetheless immaterial to 
the central issues.  Continued evidence of ongoing treatment 
for diabetes, even that evidences proteinuria as a 
manifestation of that disease, does not address the missing 
elements of a service connection claim here.  That is, he 
still fails to substantiate the preliminary requirement of a 
current disability.  As such, none of the additional medical 
records raises any reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  So, the evidence is not 
material, in that it does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  

In sum, none of the additional evidence since the prior final 
December 2005 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The appeal as to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for bilateral knees arthritis, 
cholesterol, hypertension, and gout is dismissed.

The appeal as to the issues of entitlement to service 
connection for bilateral legs arthritis, bilateral hands 
arthritis, and chronic fatigue syndrome is dismissed.  

Service connection for tinnitus is granted.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for right knee injury is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for proteinuria is denied.


REMAND

The Veteran testified at his December 2009 Board hearing that 
he works as a security guard, and indicates that his 
bilateral hearing loss impairs his ability to function at his 
job.  See personal hearing transcript, at 7-8.  Indeed, he 
remarked of his hearing on the job, "[i]t ain't that good."  
Id, at 8.  He most recently had a VA audiological examination 
in June 2006, but the examiner failed to address the impact 
of the Veteran's hearing loss on his ability to obtain or 
maintain substantially gainful employment.

Significantly, VA hearing examination worksheets were revised 
during the pendency of this appeal to include the effect of 
the Veteran's hearing loss disability on his occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Department of 
Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2009); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).  Because the June 2006 examiner did not comment on 
the specific functional effects of the Veteran's bilateral 
hearing loss disability, the Board finds that an additional 
examination and opinion addressing the impact of the 
Veteran's hearing loss on his daily functioning is needed to 
fairly decide this claim.  Martinak, 21 Vet. App. at 455-56.  
Also, that examination was performed nearly four years ago, 
and his hearing may have worsened in the intervening period.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner should review the claims 
file.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability. Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


